DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   Currently, the claimed invention does not match the title of the invention, the current title being, “Method of Making a Primer Insert for Use in Polymer Ammunition”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
In claim 1, it is unclear whether the polymer of the polymeric coupling end extends into the groove in the primer recess, or in the alternative, a separate polymer overmolding extends into the groove.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the polymeric coupling end extending into the groove in the primer recess.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,876,822 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-13  of the ‘822 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,859,352 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15  of the instant application are anticipated by of obvious in view of claims 1-20  of the ‘352 patent.
Claims 1-10 and 12-15    are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,852,108 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15  of the instant application are anticipated by of obvious in view of claims 1-13  of the ‘108 patent.
Claims 1-10 and 12-15    are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,845,169 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-15 of the ‘169 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,704,877 B2.  claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-12 of the ‘ 877 patent.
Claims 1-10 and 12-15   are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,704,876 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-13  of the ‘ ‘876 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,704,871 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-13 of the ‘871 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,704,870 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-17 of the ‘870 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,677,573 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-11 of the ‘573 patent.
Claims1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,591,260 B2.  claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-21 of the ‘260 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,466,021 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-17 of the ‘021 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims of the patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,458,762 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-20 of the ‘762 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,429,156 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-19  of the ‘156 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,415,943 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-16 of the ‘943 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,408,582 B2.  Although the claims at claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-20 of the ‘582 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,365,074 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-16  of the ‘074 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,359,262 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-20 of the ‘262 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,274,293 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-19 of the ‘293 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,254,096 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-21 of the ‘096 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,240,905 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and .
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,234,249 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-19 of the ‘249 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,101,140 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15  of the instant application are anticipated by of obvious in view of claims 1-16 of the ‘140 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,101,136 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15   of the instant application are anticipated by of obvious in view of claims 1-16 of the ‘136 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,054,413 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-16 of the ‘413 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,048,050 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and .
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,041,771 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-18 of the ‘771 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9,885,551 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-24  of the ‘551 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,835,423 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-15 of the ‘423 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,551,557 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15 of the instant application are anticipated by of obvious in view of claims 1-17 of the ‘557 patent.
Claims 1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,631,907 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and .
Claims1-10 and 12-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,518,810 B1.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 and 12-15  of the instant application are anticipated by of obvious in view of claims 1-17 of the ‘810 patent.

Response to Arguments
The non-statutory double patenting rejections presented in the non-final rejection mailed on 02/04/2021 have been repeated pending the filing of the appropriate terminal disclaimer.
The amendment to claim 1 filed on 08//04/2021 has overcome the anticipatory and obvious type rejections presented in the non-final rejection mailed on 02/04/2021.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  “…a groove positioned in the primer recess around the primer flash hole, wherein the groove is adapted to receive a polymer over molding,…and a substantially cylindrical polymeric middle body comprising a substantially cylindrical polymeric bullet-end and a substantially cylindrical polymeric coupling end connected by a powder chamber, wherein the substantially cylindrical polymeric coupling end extends over the substantially cylindrical coupling element [to the] and into the primer flash hole to the groove”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S BERGIN whose telephone number is (571)272-6872.  The examiner can normally be reached on M-F 9am - 5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/JAMES S BERGIN/Primary Examiner, Art Unit 3641